DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04 June 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Applicant failed to provide a statement of relevance for references 9 (JP 03-223669 A), 10 (JP 2002-214203), and 14 (Written Opinion for International Application). 
Please note: Indicating in the Translation column that a reference is (Believed to correspond to US … cited herewith) is NOT a statement of relevancy. As Applicant only BELIEVES the US reference corresponds, the US reference cannot be used as a statement of relevancy. Either the reference corresponds or it doesn’t – saying you BELIEVE the reference corresponds does NOT make that reference useable as a translation or statement of relevancy. A positive recitation that the US reference DOES correspond is necessary to allow that US reference to be utilized as a translation or statement of relevancy. 
As no statement of relevancy was provided for references 9, 10, and 14, those references have not been considered and have been crossed off the IDS to indicate they have not been considered. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The claims fail to recite any apparatus elements and merely recite “uses the gas concentration measuring method according claim” 3 or 9, respectively.  This claim is an omnibus type claim as any and all apparats that would be able to utilize the method are therefore encompassed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The apparatus recitation found in claims 4 and 10 in no manner further limits the subject matter of the method of claims 3 and 9, respectively, from which claims 4 and 10 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Fujimoto (US 2003/0136193 A1) in view of Applicant cited Murphy (US 2016/0320349 A1).	
With regards to claim 1, Fujimoto discloses a calibration method (abstract, paragraph [0016])  for calibrating a gas concentration measuring apparatus including a gas concentration measuring space (208, Figure 2), the calibration method comprising the steps of performing a variation value calculation procedure under each of a plurality of types of temperature conditions (paragraphs [0093] – [0094]) in which a reference gas contained in the concentration measuring space has different temperatures (paragraphs [0093] – [0094]), the variation value calculation procedure comprising, measuring a propagation time required for an ultrasonic wave to travel through a measurement track within the concentration measuring space (paragraph [0093]); measuring a temperature in the concentration measuring space to acquire a temperature measurement value (paragraph [0093] – [0094]); and determining calibration information including the linear expansion coefficient of the material forming the measuring conduit (paragraphs [0094]-[0095])
Fujimoto discloses the claimed invention with the exception of acquiring a temperature calculation value based on a measurement value of the propagation time and a reference length of the measurement track; acquiring a substituted temperature variation value indicative of a difference between the temperature calculation value and the temperature measurement value; and determining calibration information used for associating a temperature of a gas to be measured with a temperature compensation value for the temperature, based on the substituted temperature variation value acquired under each of the temperature conditions.
It is known throughout the art of ultrasonic measuring and testing that the speed (or velocity) of sound is dependent upon the temperature of the object/fluid through which the acoustic (or ultrasonic) wave propagates. Fujimoto acknowledges this in equations (1) – (5) found in paragraphs [0002] – [0008] and [0036] – [0039]. 
Murphy teaches at paragraphs [0033] – [0034] that the calibration of the temperature sensor of an ultrasonic fluid sensor allows for a temperature calibration coefficient can be utilized in the fluid sensor to more accurately test the fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Fujimoto to calibrate the temperature sensor in the disclosed system by measuring a propagation time over a reference length, determining the temperature of the fluid from the measured ultrasonic velocity/speed, and comparing the measured temperature from the ultrasonic velocity to the temperature measured from a temperature Murphy increase the accuracy of the fluid testing system. 
With regards to claim 2, Fujimoto discloses setting the gas concentration measuring apparatus in a reference state where the reference gas is contained in the concentration measuring space whose internal temperature is set at a reference temperature (paragraph [0034]); measuring a reference propagation time required for the ultrasonic wave to travel through the measurement track when the gas concentration measuring apparatus is in the reference state (paragraph [0035]); and acquiring, as the reference length, a length of the measurement track based on the reference propagation time (paragraph [0041]).
With regards to claim 3, Fujimoto discloses a gas concentration measuring method for measuring a concentration of a gas, the gas concentration measuring method comprising the steps of: measuring a temperature in the concentration measuring space to acquire a gas temperature measurement value (paragraphs [0018]-[0019]); measuring a time required for the ultrasonic wave to travel through the measurement track, to acquire a propagation time measurement value (paragraphs [0018]-[0019]); and measuring the concentration of the gas to be measured, based on the propagation time measurement value, the reference length, and the compensated temperature measurement value (paragraphs [0018]-[0019]).
Fujimoto discloses the claimed invention with the exception of correcting the gas temperature measurement value based on the gas temperature measurement value and the calibration information to acquire a compensated temperature measurement value.
Murphy teaches in paragraphs [0033]-[0034] correcting the gas temperature measurement value based on the gas temperature measurement value and the calibration information (temperature calibration coefficient) to acquire a compensated temperature measurement value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fujimoto to correct the gas temperature measurement value based on the gas temperature measurement value and the calibration information to acquire a compensated temperature measurement value as taught by Murphy as Murphy teaches that the use of the temperature calibration coefficient allows for a more accurate test result.
With regards to claim 4, Fujimoto discloses a gas concentration measuring system comprising the gas concentration measuring apparatus (Figures), wherein the gas concentration 
With regards to claim 5, Fujimoto discloses a gas concentration measuring apparatus (Figures) comprising a concentration measuring space (208) where a gas concentration is measured (Figure 2); a transmitter unit (218, 222) that transmits an ultrasonic wave into the concentration measuring space; a receiver unit (218, 222) that receives the ultrasonic wave having traveled through the concentration measuring space; a propagation time measuring unit (receiver 230 with microcomputer 226) that measures a propagation time that has elapsed between transmission of the ultrasonic wave from the transmitter unit and reception, in the receiver unit, of the ultrasonic wave having traveled through a measurement track within the concentration measuring space, to acquire a propagation time measurement value (paragraphs [0015]-[0021]); a temperature measuring unit that measures a temperature in the concentration measuring space to acquire a gas temperature measurement value (116, 120); and a calculator unit (microcomputer 126) that acquires a concentration of a gas to be measured, based on the propagation time measurement value, a reference length of the measurement track, and the gas temperature measurement value. 
Fujimoto discloses the claimed invention with the exception of the calculator unit correcting the gas temperature measurement value using predetermined calibration information to acquire a compensated temperature measurement value and acquiring, based on the compensated temperature measurement value, the concentration of the gas to be measured, the calibration information being information used for associating the gas temperature measurement value with a temperature compensation value, the temperature compensation value includes a value of a temperature substituted for at least one of variations consisting of a variation in length of the measurement track in response to a change in temperature of the concentration measuring space, a variation in the propagation time measurement value in response to a change in temperature of the transmitter unit, and a variation in propagation time measurement value in response to a change in temperature of the receiver unit, and the calculator unit acquires the compensated temperature measurement value based on the temperature compensation value associated with the gas temperature measurement value.
Murphy teaches in paragraphs [0033]-[0034] correcting the gas temperature measurement value based on the gas temperature measurement value and the calibration information (temperature calibration coefficient) to acquire a compensated temperature measurement value.
Fujimoto does not specifically correct the gas temperature measurement value using predetermined calibration information to acquire a compensated temperature measurement value, the calculator unit is fully capable of correcting the gas temperature measurement value using predetermined calibration information to acquire a compensated temperature measurement value and acquiring, based on the compensated temperature measurement value, the concentration of the gas to be measured, the calibration information being information used for associating the gas temperature measurement value with a temperature compensation value, the temperature compensation value includes a value of a temperature substituted for at least one of variations consisting of a variation in length of the measurement track in response to a change in temperature of the concentration measuring space, a variation in the propagation time measurement value in response to a change in temperature of the transmitter unit, and a variation in propagation time measurement value in response to a change in temperature of the receiver unit, and the calculator unit acquires the compensated temperature measurement value based on the temperature compensation value associated with the gas temperature measurement value as the calculator unit (microcomputer 126) is utilized by Fujimoto to control the gas concentration unit and therefore, can be programmed in any manner necessary to calibrate the system, including the temperature sensor, as taught by Murphy, to improve the test measurement.
With regards to claim 6, Fujimoto discloses the calibration information being determined through a calibration information acquiring process (abstract, paragraph [0016]) , the calibration acquiring process comprising: performing a variation value calculation procedure under each of a plurality of types of temperature conditions in which a reference gas contained in the concentration measuring space has different temperatures (paragraphs [0093] – [0094]); the variation value calculation procedure comprising; acquiring, in the propagation time measuring unit, a propagation time required for the ultrasonic wave to travel through the measurement track (paragraph [0093]); measuring, in the temperature measuring unit, a temperature in the concentration measuring space to acquire a temperature measurement value (paragraph [0093] – [0094]); and determining calibration information including the linear expansion coefficient of the material forming the measuring conduit (paragraphs [0094]-[0095])
Fujimoto discloses the claimed invention with the exception of acquiring, in the calculator unit or an external calculation device installed separately from the gas concentration measuring apparatus, a temperature calculation value based on the propagation time measurement value and the reference length; and acquiring, in the calculator unit or the external calculation device, a substituted temperature variation value indicative of a difference 
It is known throughout the art of ultrasonic measuring and testing that the speed (or velocity) of sound is dependent upon the temperature of the object/fluid through which the acoustic (or ultrasonic) wave propagates. Fujimoto acknowledges this in equations (1) – (5) found in paragraphs [0002] – [0008] and [0036] – [0039]. 
Murphy teaches at paragraphs [0033] – [0034] that the calibration of the temperature sensor of an ultrasonic fluid sensor allows for a temperature calibration coefficient can be utilized in the fluid sensor to more accurately test the fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Fujimoto to calibrate the temperature sensor in the disclosed system by measuring a propagation time over a reference length, determining the temperature of the fluid from the measured ultrasonic velocity/speed, and comparing the measured temperature from the ultrasonic velocity to the temperature measured from a temperature sensor in order to calibrate the temperature sensor, including performing the measuring over a plurality of temperatures to show the drift of the temperature sensor, as the use of a temperature calibration coefficient as taught by Murphy increase the accuracy of the fluid testing system. 
With regards to claim 7, Fujimoto discloses a gas concentration measuring apparatus (Figures), comprising: a concentration measuring space (208) where a gas concentration is measured (Figure 2); a propagation time measuring unit (transducers 218, 222 in combination with microcomputer 226) that measures, based on transmission and reception of an ultrasonic wave, a propagation time required for the ultrasonic wave to travel through a measurement track in the concentration measuring space to acquire a propagation time measurement value (Figure 2, paragraphs [0015]-[0021]); a temperature measuring unit that measures a temperature in the concentration measuring space to acquire a gas temperature measurement value (216, 20); and a calculator unit (microcomputer 226) that acquires a concentration of a gas to be measured, based on the propagation time measurement value, a reference length of the measurement track, and the gas temperature measurement value.
Fujimoto also discloses the calibration information being determined through a calibration information acquiring process (abstract, paragraph [0016]), the calibration acquiring 
Fujimoto discloses the claimed invention with the exception of acquiring, in the calculator unit or an external calculation device installed separately from the gas concentration measuring apparatus, a temperature calculation value based on the propagation time measurement value and the reference length; and acquiring, in the calculator unit or the external calculation device, a substituted temperature variation value indicative of a difference between the temperature calculation value and the temperature measurement value; and acquiring, in the calculator unit or the external calculation device, the calibration information used for associating a temperature of a gas contained in the concentration measuring space with a temperature compensation value, based on the substituted temperature variation value acquired under each of the temperature conditions.
It is known throughout the art of ultrasonic measuring and testing that the speed (or velocity) of sound is dependent upon the temperature of the object/fluid through which the acoustic (or ultrasonic) wave propagates. Fujimoto acknowledges this in equations (1) – (5) found in paragraphs [0002] – [0008] and [0036] – [0039]. 
Murphy teaches at paragraphs [0033] – [0034] that the calibration of the temperature sensor of an ultrasonic fluid sensor allows for a temperature calibration coefficient can be utilized in the fluid sensor to more accurately test the fluid.
While the calculator unit (microcomputer 126) of Fujimoto does not specifically correct the gas temperature measurement value using predetermined calibration information to acquire a compensated temperature measurement value, the calculator unit is fully capable of correcting the gas temperature measurement value using predetermined calibration information to acquire a compensated temperature measurement value and acquiring, based on the compensated temperature measurement value, the concentration of the gas to be measured, the calibration information being information used for associating the gas temperature measurement value with a temperature compensation value, the temperature compensation Fujimoto to control the gas concentration unit and therefore, can be programmed in any manner necessary to calibrate the system, including the temperature sensor, as taught by Murphy, to improve the test measurement.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Fujimoto to calibrate the temperature sensor in the disclosed system by measuring a propagation time over a reference length, determining the temperature of the fluid from the measured ultrasonic velocity/speed, and comparing the measured temperature from the ultrasonic velocity to the temperature measured from a temperature sensor in order to calibrate the temperature sensor, including performing the measuring over a plurality of temperatures to show the drift of the temperature sensor, as the use of a temperature calibration coefficient as taught by Murphy increase the accuracy of the fluid testing system. 
With regards to claim 8, Fujimoto discloses wherein: prior to performing the calibration information acquiring process, a procedure is performed, the procedure comprising, measuring, in the propagation time measuring unit (microcomputer 126), a reference propagation time required for the ultrasonic wave to travel through the measurement track when the reference gas is contained in the concentration measuring space having an internal temperature set at a reference temperature (paragraphs [0034] – [0035), and acquiring, in the calculator unit (microprocessor 126) or the external calculation device, a length of the measurement track as the reference length based on the reference propagation time (paragraph [0041]).
With regards to claim 9, Fujimoto discloses a gas concentration measuring method for measuring a concentration of a gas, the gas concentration measuring method comprising the steps of: measuring a temperature in the concentration measuring space to acquire a gas temperature measurement value (paragraphs [0018]-[0019]); measuring a time required for the ultrasonic wave to travel through the measurement track, to acquire a propagation time measurement value (paragraphs [0018]-[0019]); and measuring the concentration of the gas to 
Fujimoto discloses the claimed invention with the exception of correcting the gas temperature measurement value based on the gas temperature measurement value and the calibration information to acquire a compensated temperature measurement value.
Murphy teaches in paragraphs [0033]-[0034] correcting the gas temperature measurement value based on the gas temperature measurement value and the calibration information (temperature calibration coefficient) to acquire a compensated temperature measurement value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fujimoto to correct the gas temperature measurement value based on the gas temperature measurement value and the calibration information to acquire a compensated temperature measurement value as taught by Murphy as Murphy teaches that the use of the temperature calibration coefficient allows for a more accurate test result.
With regards to claim 10, Fujimoto discloses a gas concentration measuring system comprising the gas concentration measuring apparatus (Figures), wherein the gas concentration measuring apparatus uses the gas concentration measuring method previously recited to measure the concentration of the gas to be measured (paragraphs [0015]-[0021]).
With regards to claim 11, Fujimoto discloses measuring, in the propagation time measuring unit, a reference propagation time required for the ultrasonic wave to travel through the measurement track when the reference gas is contained in the concentration measuring space having an internal temperature set at a reference temperature (paragraphs [0034] – [0035]); and acquiring, in the calculator unit (microcomputer 126) or the external calculation device, a length of the measurement track based on the reference propagation time (paragraph [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailey (US 2009/0178474 A1) discloses a fuel composition estimation and control of fuel injection.
Sinha (US 2012/0055253 A1) discloses a method for noninvasive determination of acoustic properties of fluids inside pipes.
Sinha (US 2012/0055239 A1) discloses a multiphase fluid characterization system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855